    Case 2:16-md-02740-JTM-MBN Document 5953 Filed 01/18/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

In Re: TAXOTERE (DOCETAXEL)                                                 MDL NO. 2740
PRODUCTS LIABILITY LITIGATION

                                                                            SECTION “H” (5)

THIS DOCUMENT RELATES TO:                                                   JUDGE MILAZZO
Durden v. Sanofi, S.A., et al.

Civil Action No. 2:16-cv-16635

    DEFENDANT’S MOTION FOR LEAVE TO FILE SURREPLY IN OPPOSITION
    TO PLAINTIFF ANTOINETTE DURDEN’S MOTION TO ENFORCE CMO 12A

       Defendant sanofi-aventis U.S. LLC respectfully requests leave to file the attached Surreply

in Opposition to Plaintiff Antoinette Durden’s Motion to Enforce CMO 12A (Doc. 5518) in light

of Plaintiff’s Reply Memorandum filed January 11, 2019 (Doc. 5787) and Supplemental Reply

Memorandum filed January 17, 2019 (Doc. 5949).

       Plaintiff’s Reply and Supplemental Reply present new evidence and arguments not

previously addressed by the parties. Accordingly, Sanofi submits this Surreply to assist the Court’s

consideration of these issues.

       Plaintiff’s Motion, Reply and Supplemental Reply place in dispute whether Sanofi should

be permitted to present defenses relating to product identification to the jury.            Product

identification is an essential element of a Plaintiff’s claim.       See, e.g., Herbert v. Miles

Pharmaceuticals, No. 92-cv-4290, 1994 WL 10184, at *3 (E.D. La. 1994); Avandia Mktg., Sales

Pract. And Prods. Liab. Litig., No. 2007-md-1871, 2010 WL4720335, at *1 (E.D. Pa. Nov. 15,

2015); Burns v. Univ. Corp. Prot. Alliance, No. 4:07-cv-00535, 2007 WL 2811533, at *2 (E.D.

Ark. Sept. 25, 2007); Lee v. Baxter Healthcare Corp., 721 F. Supp. 89, 92 (D. Md. 1989).

Defendant has a fundamental right to present its defenses on this issue. See, e.g., Philip Morris




                                                 1
    Case 2:16-md-02740-JTM-MBN Document 5953 Filed 01/18/19 Page 2 of 3



USA Inc. v. Scott, 561 U.S. 1301, 1303 (2010); Armstrong v. Manzo, 380 U.S. 545, 552 (1965);

Mathews v. Eldridge, 424 U.S. 319, 333 (1976); Application of Eisenberg, 654 F.2d 1107, 1112

(5th Cir. 1981).

       Accordingly, the record for this Court’s decision and for any appeal should include items

previously produced to the Court through letter briefing and exchanged among the parties in

discovery, along with other evidence bearing on the issue of product identification. Defendant

seeks leave to file the attached Surreply and exhibits in order to establish a complete record.

                                          Respectfully submitted,


                                          /s/ Douglas J. Moore
                                          Douglas J. Moore (Bar No. 27706)
                                          IRWIN FRITCHIE URQUHART & MOORE LLC
                                          400 Poydras Street, Suite 2700
                                          New Orleans, LA 70130
                                          Telephone: 504-310-2100
                                          Facsimile: 504-310-2120
                                          dmoore@irwinllc.com


                                          Harley V. Ratliff
                                          Adrienne L. Byard
                                          SHOOK, HARDY& BACON L.L.P.
                                          2555 Grand Boulevard
                                          Kansas City, Missouri 64108
                                          Telephone: 816-474-6550
                                          Facsimile: 816-421-5547
                                          hratliff@shb.com
                                          abyard@shb.com
                                          Counsel for sanofi-aventis U.S. LLC and Sanofi US
                                          Services, Inc.




                                                 2
    Case 2:16-md-02740-JTM-MBN Document 5953 Filed 01/18/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 17, 2019, I electronically filed the foregoing with the Clerk

of the Court using the ECF system which sent notification of such filing to all counsel of record.



                                                             /s/ Douglas J. Moore




                                                 3
